                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


KATHLEEN R. CHICCOLA,                                Case No. 1:18 CV 2940

       Plaintiff,

       v.                                            Magistrate Judge James R. Knepp II

COMMISSIONER OF SOCIAL SECURITY,

       Defendant.                                    MEMORANDUM OPINION AND ORDER


                                         INTRODUCTION

       Plaintiff Kathleen R. Chiccola (“Plaintiff”) filed a Complaint against the Commissioner of

Social Security (“Commissioner”) seeking judicial review of the Commissioner’s decision to deny

disability insurance benefits (“DIB”). (Doc. 1). The district court has jurisdiction under 42 U.S.C.

§§ 1383(c) and 405(g). The parties consented to the undersigned’s exercise of jurisdiction in

accordance with 28 U.S.C. § 636(c) and Civil Rule 73. (Doc. 12). For the reasons stated below,

the undersigned affirms the decision of the Commissioner.

                                  PROCEDURAL BACKGROUND

       Plaintiff filed for DIB in February 2016, alleging a disability onset date of December 15,

2014. (Tr. 145-46). Her claims were denied initially and upon reconsideration. (Tr. 97-100, 104-

06). Plaintiff then requested a hearing before an administrative law judge (“ALJ”). (Tr. 111-12).

Plaintiff (represented by counsel), and a vocational expert (“VE”) testified at a hearing before the

ALJ on January 24, 2018. (Tr. 41-64). On May 29, 2018, the ALJ found Plaintiff not disabled in a

written decision. (Tr. 23-34). The Appeals Council denied Plaintiff’s request for review, making

the hearing decision the final decision of the Commissioner. (Tr. 1-4); see 20 C.F.R. §§ 404.955,

404.981. Plaintiff timely filed the instant action on December 21, 2018. (Doc. 1).
                                     FACTUAL BACKGROUND

Personal Background and Testimony

        Born in 1959, Plaintiff was 58 years old at the time of the hearing. See Tr. 45, 145. She had

past work as a licensed practical nurse (Tr. 47, 59), and left the job because she was “very, very

tired” and “couldn’t keep up the pace” (Tr. 51). Plaintiff believed she was unable to work due to

limited strength and endurance, limited flexibility, and pain from arthritis which caused her to

“hurt all the time”. (Tr. 52).

        Plaintiff also experienced depression. (Tr. 55). She saw counselors but found them

ineffective; she did not fully disclose her depression symptoms to her general practitioner because

she was embarrassed. Id. Plaintiff described herself as “shy” and noted she got “really nervous

around a lot of people.” (Tr. 56).

        Plaintiff tried various prescription and non-prescription medications to alleviate her

symptoms. (Tr. 53). She experienced adverse side effects with each. Id. (“And it seems every

medication I take either doesn’t work or doesn’t agree with me. Even the depression

medications[.]”). She used a heating pad for neck and back pain. (Tr. 56-57). Swimming, Tylenol,

and ibuprofen helped alleviate the pain. (Tr. 57).

        Plaintiff lived with her thirty-year-old autistic son (Tr. 46), who required some assistance

managing appointments and was unable to drive (Tr. 51-52). Plaintiff performed household chores

(with breaks) (Tr. 52), and grocery shopped (Tr. 54).

        Plaintiff had a driver’s license and drove short distances. (Tr. 47). In a typical day, she

spent time in bed, made herself breakfast, went to the pool and swam “a little”, watched television,

ran errands, and rested in the evenings. (Tr. 51). Plaintiff “occasionally” (twice per month) spent




                                                 2
time with friends, but it was difficult to make the one-hour drive due to neck and back pain. (Tr.

53-54).

Relevant Medical Evidence

          Physical Impairments

          Plaintiff underwent an annual physical examination with her primary care physician

Hardeepak Shah, M.D., in December 2015. (Tr. 250-51). Plaintiff reported chronic arthritis in both

knees, back, neck, and shoulders. (Tr. 250). The physical examination did not include any

musculoskeletal findings. (Tr. 251). Dr. Shah prescribed meloxicam for Plaintiff’s arthritis pain.

Id. Bilateral knee x-rays taken that month were unremarkable. (Tr. 264).

          In January 2016, Plaintiff reported depression and intermittent heart palpitations to Dr.

Shah. (Tr. 267). She reported exercising regularly with water aerobics but experienced palpitations

with stress and “rac[ing] up a flight of stairs.” Id. Dr. Shah ordered a 24-hour Holter monitor. Id.

          Plaintiff began treating with cardiologist Caroline Casserly, M.D., in March 2016. (Tr. 305-

08). She reported worsening palpitations that were more noticeable with exertion. (Tr. 305). Holter

monitor results revealed “[r]are ventricular complexes as singles, quadrigeminy” and “[r]are

supraventricular ectopics in isolation”. Id. Plaintiff had an unremarkable examination. (Tr. 307).

Dr. Casserly diagnosed palpitations, premature ventricular contractions, and chest tightness; she

ordered a stress echocardiogram. (Tr. 308). The stress echocardiogram, performed in April, was

negative for ischemia, but revealed Plaintiff’s left ventricular diastolic function was consistent

with abnormal relaxation. (Tr. 347). At an April follow-up with Dr. Casserly, Plaintiff reported

worsening palpitations with chest tightening and mild dyspnea on exertion. (Tr. 348). Dr. Casserly

noted Plaintiff’s stress echocardiogram “show[ed] no evidence of structural heart disease or




                                                   3
ischemia.”. (Tr. 351). She prescribed a “low dose” of Toprol because Plaintiff was “so

symptomatic”. Id.

       Plaintiff returned to Dr. Shah in May 2016 for neck and back pain. (Tr. 355). Dr. Shah

advised the pain was likely due to chronic arthritis. Id. He instructed Plaintiff to remain active,

take anti-inflammatories for pain, and consult with an orthopedist. Id.

       A June 2016 lumbar spine x-ray revealed scoliotic curvature and mild multi-level

degenerative changes with vertebral body osteophytosis, as well as intervertebral disc space

narrowing at L5-S1 with partial lumbarization at S1. (Tr. 398). A cervical spine x-ray taken that

month revealed mild scoliosis and disc space narrowing at C5-6 and C6-7. See Tr. 366. A bone

density scan revealed osteoporosis. (Tr. 399-400).

       Plaintiff established care with spine specialist Kush Goyal, M.D., in June 2016. (Tr. 361-

67). She reported a ten-year history of pain in her cervical and lumbar spine without radiation,

numbness, or tingling. (Tr. 361). Dr. Goyal documented normal heel and toe walking, difficulty

with tandem gait, negative straight leg raises, full upper and lower extremity strength, good

reflexes, tender trapezius muscles, and full range of motion throughout her spine and shoulders.

(Tr. 364-66). Dr. Goyal diagnosed poor balance, hyperreflexia, and cervical and lumbar

spondylosis. (Tr. 366). He prescribed a Flexeril (a muscle relaxer), Motrin, and Tramadol and

recommended physical therapy and facet injections. (Tr. 366-67).

       A July 2016 MRI of the cervical spine revealed decreased disc height and signal with

minimal posterior bulges, facet and uncovertebral joint degeneration indicating cervical

spondylosis (without central canal compromise or spinal cord impingement/compression). (Tr.

409). Alignment, vertebral height, marrow signal, thecal sac, spinal cord signal, and caliber and

posterior fossa were all normal. Id.



                                                 4
       Plaintiff treated with rheumatologist Emily Littlejohn, D.O., in December 2017, reporting

a history of neck and back pain. (Tr. 506). Dr. Littlejohn noted decreased range of motion in

Plaintiff’s cervical spine and full forward flexion with pain in the lower lumbar region. (Tr. 508).

She diagnosed chronic midline low back pain with sciatica and neck pain (Tr. 511), and ordered

cervical and pelvic x-rays (Tr. 512). Pelvic x-rays showed degenerative changes at the lower

lumbar spine with partial sacralization of the L5 vertebral body and sacrum (left side). (Tr. 522).

Cervical x-rays revealed moderate degenerative disc disease at C5-6 and C6-7 with endplate

osteophytes; disc height and alignment were normal. (Tr. 528).

       Mental Impairments

       Plaintiff attended an April 2016 consultative psychological examination with Alison

Flowers, Psy.D. (Tr. 328-36). She reported her chief complaints as her back – specifically arthritis,

a herniated disc, osteoporosis, and scoliosis. (Tr. 328). Plaintiff detailed her family, educational,

employment, and physical medical histories. (Tr. 329-31). She denied any psychiatric

hospitalizations, but reported having suicidal ideation in 2007. (Tr. 331). She received mental

health treatment “here and there”, finding it helped “a little”. Id. Plaintiff reported feeling

depressed “daily” (Tr. 331), but did not report “problems related to panic attacks, manic symptoms,

or symptoms of a thought disorder” (Tr. 332). She could dress, bathe, and groom herself, prepare

food, and clean (though she needed to take a break when vacuuming or folding laundry). Id.

Plaintiff shopped and drove herself places, including to the appointment. Id. She had difficulty

going up and down stairs. Id. On examination, Dr. Flowers found Plaintiff had an open demeaner

with appropriate social skills, was well-groomed and appropriately dressed. Id. She had intelligible

speech, adequate language skills, goal-directed thoughts, a restricted affect, and normal mood. (Tr.

332-33). She reported symptoms of anxiety. (Tr. 333). Her attention and concentration were mildly



                                                 5
impaired due to pain or depression. Id. She had good insight and fair judgment. Id. Dr. Flowers

diagnosed major depressive disorder and offered a guarded prognosis because Plaintiff had not

received mental health treatment in the past 25 years. (Tr. 334).

       During a July 2016 visit with Dr. Shah, Plaintiff felt “down” and reported a history of major

depressive disorder. (Tr. 373). Dr. Shah observed a sad mood, but normal speech, memory, thought

process, dress, and grooming. (Tr. 373-74). He prescribed Wellbutrin and referred Plaintiff to

psychology. (Tr. 374).

Opinion Evidence

       In March 2016, State agency physician Leon Hughes, M.D., opined Plaintiff could

occasionally lift/carry 50 pounds and frequently lift/carry 25 pounds. (Tr. 73-74). She could

stand/walk or sit for approximately six hours each in an eight-hour workday and was unlimited in

her ability to push and pull. (Tr. 74). Dr. Hughes found Plaintiff unlimited in her ability to climb

ramps/stairs, balance, stoop, kneel, crouch, and crawl. Id. She could frequently climb ladders,

ropes, or scaffolds. Id. Maureen Gallagher, D.O., concurred with these findings in September 2016.

(Tr. 89-91).

       In April 2016, Dr. Flowers opined Plaintiff was able to understand, remember, and carry

out instructions based upon her performance during the consultative examination. (Tr. 334). In the

area of maintaining attention, concentration, persistence and pace, Dr. Flowers noted Plaintiff’s

self-reported difficulties in communication and maintaining pace. (Tr. 334-35). Dr. Flowers

observed Plaintiff was able to sustain attention and concentration during the appointment and she

appeared able to perform simple tasks. (Tr. 335). She opined Plaintiff would have more difficulty

with multi-step tasks, but also noted Plaintiff’s reported activities of daily living often required her

to perform multi-step tasks. Id. She concluded Plaintiff may have some difficulties responding



                                                   6
appropriately to pressures in the workplace due to her depressed mood and anxiety. Id. Dr. Flowers

based this on Plaintiff’s report that her symptoms had an impact in her prior workplace. Id. Finally,

Dr. Flowers found Plaintiff able to respond appropriately to supervisors and coworkers. Id.

       In April 2016, State agency psychologist Judith Schwartzman, Psy.D., opined Plaintiff was

moderately limited in her ability to understand, remember, and carry out detailed instructions,

maintain attention and concentration for extended periods, complete a normal workday without

interruptions from symptoms, and respond appropriately to changes in the work setting. (Tr. 75-

76). Dr. Schwartzman further explained that, “[w]hen symptoms increase, she will occasionally

need flexibility in work schedule, taking breaks, and pacing.” (Tr. 76). She noted there was no

evidence of limitation in Plaintiff’s ability to remember locations and work procedures,

understand, remember, and carry out simple instructions, sustain an ordinary routine, work in

coordination with or proximity to others, make simple work-related decisions, maintain awareness

of hazards, travel, or set realistic goals and make plans. (Tr. 75-76). Dr. Schwartzman summarized:

“The [claimant] is capable of performing simple to some moderately routine complex tasks that

do not require fast pace or strict quotas.” (Tr. 76). Paul Tangeman, Ph.D., offered a similar

assessment in September 2016. (Tr. 91-92).

       Psychologist Marjorie Hoelker, Psy.D., completed a Daily Activities Questionnaire (Tr.

419-20), and a Mental Status Questionnaire (Tr. 421-23), in August 2016. Plaintiff saw Dr.

Hoelker once on May 24, 2016. (Tr. 420-21). Dr. Hoelker denied knowledge of Plaintiff’s daily

activities, stating Plaintiff attended only a single appointment and declined additional

appointments. (Tr. 419-20). Dr. Hoelker reported Plaintiff was appropriately dressed with good

hygiene, maintained normal conversational flow, and had a tearful mood and flat affect. (Tr. 421).

She cited Plaintiff’s reports of tearfulness and depression due to a history of trauma. Id. Dr.



                                                 7
Hoelker noted Plaintiff “describes impaired ability to attend [and] focus.” Id. Dr. Hoelker stated

she was unable to offer a prognosis or functional assessment because Plaintiff only attended one

appointment. (Tr. 422).

VE Testimony

       A VE appeared and testified at the hearing before the ALJ. See Tr. 58-63. The ALJ asked

the VE to consider a person with Plaintiff’s age, education, and vocational background who was

physically and mentally limited in the way in which the ALJ determined Plaintiff to be. See Tr.

60. The VE opined such an individual could not perform Plaintiff’s past work, but could perform

other jobs such as a floor waxer, hand packager, or bagger. (Tr. 60-61).

ALJ Decision

       In a written decision dated May 29, 2018, the ALJ found Plaintiff met the insured status

requirements for DIB through December 31, 2019 and had not engaged in substantial gainful

activity since her alleged onset date (December 15, 2014). (Tr. 25). He concluded Plaintiff had

severe impairments of hyperlipidemia, arrhythmias, degenerative disc disease, arthritis, and

affective disorder, but found these impairments (alone or in combination) did not meet or

medically equal the severity of a listed impairment. (Tr. 25-26). The ALJ then found Plaintiff had

the residual functional capacity (“RFC”):

       to perform medium work as defined in 20 CFR 404.1567(c) except: frequently
       climb ladders, ropes and scaffolds; can perform 1-4 step tasks; tolerate routine
       workplace changes and any changes outside of the routine need to be gradually
       implemented.

(Tr. 28). The ALJ found Plaintiff was unable to perform past relevant work, was an “individual of

advanced age” on the alleged onset date, and had a high school education. (Tr. 32). The ALJ

concluded that, considering Plaintiff’s age, education, work experience, and RFC, there were jobs

that existed in significant numbers in the national economy that Plaintiff could perform. Id. Thus,

                                                8
the ALJ found Plaintiff not disabled from the alleged onset date through the date of the decision.

(Tr. 33).

                                      STANDARD OF REVIEW

        In reviewing the denial of Social Security benefits, the Court “must affirm the

Commissioner’s conclusions absent a determination that the Commissioner has failed to apply the

correct legal standards or has made findings of fact unsupported by substantial evidence in the

record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). “Substantial evidence

is more than a scintilla of evidence but less than a preponderance and is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Besaw v. Sec’y of Health &

Human Servs., 966 F.2d 1028, 1030 (6th Cir. 1992). The Commissioner’s findings “as to any fact

if supported by substantial evidence shall be conclusive.” McClanahan v. Comm’r of Soc. Sec.,

474 F.3d 830, 833 (6th Cir. 2006) (citing 42 U.S.C. § 405(g)). Even if substantial evidence or

indeed a preponderance of the evidence supports a claimant’s position, the court cannot overturn

“so long as substantial evidence also supports the conclusion reached by the ALJ.” Jones v.

Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003).

                                   STANDARD FOR DISABILITY

        Eligibility for benefits is predicated on the existence of a disability. 42 U.S.C. §§ 423(a),

1382(a). “Disability” is defined as the “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 20 C.F.R. § 404.1505(a); see also 42 U.S.C. § 1382c(a)(3)(A). The




                                                 9
Commissioner follows a five-step evaluation process—found at 20 C.F.R. § 404.1520—to

determine if a claimant is disabled:

       1.      Was claimant engaged in a substantial gainful activity?

       2.      Did claimant have a medically determinable impairment, or a combination
               of impairments, that is “severe,” which is defined as one which substantially
               limits an individual’s ability to perform basic work activities?

       3.      Does the severe impairment meet one of the listed impairments?

       4.      What is claimant’s residual functional capacity and can claimant perform
               past relevant work?

       5.      Can claimant do any other work considering her residual functional
               capacity, age, education, and work experience?

       Under this five-step sequential analysis, the claimant has the burden of proof in Steps One

through Four. Walters, 127 F.3d at 529. The burden shifts to the Commissioner at Step Five to

establish whether the claimant has the residual functional capacity to perform available work in

the national economy. Id. The ALJ considers the claimant’s residual functional capacity, age,

education, and past work experience to determine if the claimant could perform other work. Id.

Only if a claimant satisfies each element of the analysis, including inability to do other work, and

meets the duration requirements, is she determined to be disabled. 20 C.F.R. §§ 404.1520(b)-(f);

see also Walters, 127 F.3d at 529.

                                            DISCUSSION

       Plaintiff objects to nearly every facet of the ALJ’s decision. First, she contends the ALJ

failed to properly evaluate the evidence. (Doc. 13, at 9-14). Within this argument, she objects

(rather generally) to the ALJ’s evaluation of the medical opinion evidence. Id. at 10-14. She further

contends the ALJ ignored a 2016 MRI, id. at 10-11, and failed to consider whether she satisfied

the criteria of Listing 12.04, id. at 14. Plaintiff’s second argument surrounds the ALJ’s credibility



                                                 10
assessment, and her third objects to his Step Five finding. Id. at 15-20. The undersigned addresses

each of these arguments in turn.

Opinion Evidence

       Plaintiff first tenders a very broad argument that the ALJ erred when he accorded great

weight to the reviewing physicians and partial weight to the reviewing psychologists and

consultative examiner. (Doc. 13, at 9-14). For the following reasons, the undersigned affirms the

Commissioner’s decision.

       Under the regulations, there exists a hierarchy of medical opinions: first, is the treating

source; second, is the non-treating source, one who has examined but not treated the plaintiff; and

last, is a non-examining source, one who renders an opinion based on a review of the medical

record as a whole. 20 C.F.R. §§ 404.1502, 404.1527; SSR 96-2, 1996 WL 374188, at *1. An ALJ

must provide “good reasons” for the weight given to a treating source, Warner v. Comm’r of Soc.

Sec., 375 F.3d 387, 391 (6th Cir. 2004), but not for a non-treating or non-examining source, Smith

v. Comm’r of Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007) (holding “the SSA requires ALJs to give

reasons for only treating source” opinions) (emphasis in original); Martin v. Comm’r of Soc. Sec.,

658 F. App’x 255, 259 (6th Cir. 2016) (“But because Dr. Rutledge and Dr. Joslin are non-treating

sources, the reasons-giving requirement is inapplicable to their opinions.”).The ALJ is still

required to weigh the opinions of non-treating and non-examining physicians under the same

factors as treating physicians, including the supportability and consistency of those opinions. See

20 C.F.R. § 404.1527. And, even though the heightened “good reasons” explanatory requirement

does not apply, “the ALJ’s decision still must say enough ‘to allow the appellate court to trace the

path of his reasoning.”“ Stacey v. Comm’r of Soc. Sec., 451 F. App’x 517, 519 (6th Cir. 2011)

(quoting Diaz v. Chater, 55 F.3d 300, 307 (7th Cir. 1995)). Thus, the question is not one of “good



                                                11
reasons”, but rather whether the ALJ’s reasoning is supported by substantial evidence. Walters,

127 F.3d at 528. As discussed below, the undersigned concludes that it is with respect to each

physician.

       Examining Physicians

       Plaintiff argues the ALJ erred when he assigned “little weight” to her treating psychologist.

(Doc. 13, at 10-11). However, the undersigned notes there is no treating psychologist opinion in

the record and Plaintiff does not identify which psychologist (or opinion) she is referring to when

referencing such in her brief. (Doc. 13, at 10). The only physician opinion of record to which the

ALJ accorded “little weight” was Dr. Hoelker. (Tr. 31). However, she is not a treating psychiatrist

as she only examined Plaintiff on one occasion. 20 C.F.R. § 404.1527; see also Tr. 420 (“Patient

has only been seen for 1 date of service. Patient declined any additional appts.”); Reeves v. Comm’r

of Soc. Sec., 618 F. App’x 267, 275 (6th Cir. 2015) (“To begin, Dr. Biyani’s opinion is not entitled

to treating-source review. Reeves’s medical records show that he saw Dr. Biyani only once.”)1;

Smith v. Comm’r of Soc. Sec., 482 F. 3d 873, 876 (6th Cir. 2007) (holding that a physician who

examined the claimant only once and completed a single “physical capacity evaluation” was not a




1. In her Reply (Doc. 17), Plaintiff asserts the Commissioner’s citation of Reeves for this
proposition was error. In turn, she argues this Court interpreted Reeves to mean “that an ALJ is not
required to adopt every facet of an opinion, even when it is accorded great weight” in Maki v.
Comm’r of Soc. Sec., 2019 WL 3082309, at *7 (N.D. Ohio). (Doc. 17, at 2). Plaintiff’s citation to
Maki is accurate, but for a different issue than discussed here. Plaintiff’s Maki quotation comes
from the ALJ’s analysis of a consultative examiner’s opinion. Maki, 2019 WL 3082309, at *4. But
Maki, quoting Reeves, cites the above proposition to demonstrate that it was not error for the ALJ
to both assign “great weight” to a consultative examiner and not adopt every facet of his opinion.
Id. at *7. Plaintiff fails to explain how this is relevant to her argument or combats the
Commissioner’ argument. The Commissioner’s Reeves citation is certainly more relevant – Reeves
reinforces the notion that a single examination does not establish a treating source relationship.
Reeves, 618 F. App’x at 275.
                                                12
treating source). Assuming Plaintiff was referring to Dr. Hoelker as the “treating source”, the

undersigned addresses the ALJ’s assessment of her opinion. He explained:

        I accord little weight to the opinion of Marjorie Hoelker, Psy.D. (13F). On August
        24, 2016, Dr. Hoe[lk]er stated that her opinion was based on a one-time
        examination of the claimant and the claimant declined any additional appointments
        (13F/3). Dr. Hoe[lk]er opined that the claimant described being depressed and had
        an impaired ability to attend and focus (13F/4). Dr. Hoe[lk]er also opined that the
        claimant has a history of trauma and depression (13F). I accord this opinion little
        weight for the following reasons. First, review of Dr. Hoe[lk]er’s opinion shows
        that it is based solely on the claimant’s subjective statements. And second, Dr.
        Hoe[lk]er’s opinion is based on a one-time examination of the claimant and not
        based on a long-term treating relationship with the claimant. Therefore, only little
        weight is accorded.

(Tr. 31).

        Here, the ALJ first concluded Dr. Hoelker’s opinion was primarily based on Plaintiff’s

subjective statements. Id. One need only look to the four corners of Dr. Hoelker’s opinion to see

this conclusion is supported. See Tr. 419-23. Dr. Hoelker was unable to answer a majority of the

questions within the forms due to their limited relationship and, when she did, she merely repeated

Plaintiff’s descriptions of her own symptoms without elaboration. (Tr. 421-23) (“Patient describes

being tearful & depressed as a result of low self-esteem & history of trauma.” “Pt. describes

impaired ability to attend & focus.”). It is proper for an ALJ to discount a medical opinion where,

as here, it is based primarily on Plaintiff’s subjective symptoms and unsupported by laboratory or

examination findings. See Thomas v. Barnhart, 105 F. App’x 715, 716 (6th Cir. 2004); 20 C.F.R.

§ 404.1527(c)(3) (“The more a medical source presents relevant evidence to support a medical

opinion, particularly medical signs and laboratory findings, the more weight we will give that

medical opinion.”). Further, the ALJ properly considered the nature of Dr. Hoelker’s limited

relationship with Plaintiff. Under the regulations, the length of treatment history is another of the

many factors an ALJ considers when assigning weight to a physician’s opinion. Rabbers, 582 F.3d



                                                 13
at 660 (citing 20 C.F.R. § 404.1527(c)(2)). Therefore, it was not improper for the ALJ to consider

that Dr. Hoelker’s opinion was based on a single, limited interaction. Smith, 482 F. 3d at 876.

Indeed, Dr. Hoelker herself specifically noted she could not describe Plaintiff’s limitations due to

her limited relationship with Plaintiff. See Tr. 422 (answering “unknown” to each question about

Plaintiff’s functional abilities). Moreover, Plaintiff fails to identify any specific limitation within

Dr. Hoelker’s opinion she contends is more restrictive than the RFC. Thus, she fails to demonstrate

any error by the ALJ in considering the opinion is harmful. See Shineski v. Sanders, 556 U.S. 396,

409 (2009) (“[T]he burden of showing that an error is harmful normally falls upon the party

attacking the agency’s determination.”).

       Plaintiff also takes issue with the ALJ’s assessment of the opinion of consultative examiner

Dr. Flowers. (Doc. 13, at 10). Addressing Dr. Flowers’s opinion, the ALJ explained:

       I accord partial weight to the opinion of consultative examiner Alison Flowers,
       Ph.D. (8F/8). On April 21, 2016, Dr. Flowers opined that the claimant has the
       ability to understand, remember and carry out instructions (8F/8). Dr. Flowers
       opined that the claimant may have some difficulties in maintaining persistence and
       pace but appeared able to sustain attention and concentration (8F/8). Dr. Flowers
       also opined that the claimant appeared able to respond appropriately to supervisors
       and coworkers (8F/9). Finally, Dr. Flowers opined that the claimant may have some
       difficulty responding appropriately to work pressures (8F/9). I accord Dr. Flowers’s
       opinion partial weight, as the evidence shows that the claimant is slightly more
       restricted in her ability to concentrate, persist or maintain pace. Specifically, the
       evidence shows that when the claimant is stressed, she makes frequent mistakes
       (8F).

(Tr. 31). Plaintiff does not develop a specific argument as to Dr. Flowers, including which

limitations should or should not have been adopted by the ALJ, only that it was error to assign her

opinion partial weight. (Doc. 13, at 10-11). Here, the ALJ assigned the opinion partial weight

because he found Plaintiff more limited in the area of concentration, persistence, and pace due to

her “frequent mistakes” while, at the same time, incorporating Dr. Flowers’s other opined

limitations into his RFC. (Tr. 31). He cited Dr. Flowers’s examination wherein she found

                                                  14
Plaintiff’s attention and concentration were mildly impaired due to pain or depression. (Tr. 333).

This caused her to make minor mistakes during serial 3s. Id. The ALJ’s observation here is

supported and it was not error for him to assign Dr. Flowers partial weight because her opinion

was inconsistent with these examination findings. See 20 C.F.R. § 404.1527(c). And, as noted, the

ALJ incorporated Dr. Flowers’s other opined limitations into his RFC. Compare Tr. 334-35 (Dr.

Flowers finding Plaintiff could understand, remember, and carry out instructions and have “some

difficulties” responding to work pressures), with Tr. 28 (the RFC finding Plaintiff could perform

1-4 step tasks and tolerate routine changes in her workplace as well as any changes outside her

routine, if they were gradually implemented). As such, the undersigned affirms.

       State Agency Physicians

       Plaintiff also argues it was error for the ALJ to assign “great weight” to the State agency

physicians, and “partial weight” to the State agency psychiatrists, though again, she does not

specify any particular limitation that should or should not have been included in the RFC. (Doc.

13, at 10). As to the physicians, Drs. Hughes and Gallagher, the ALJ accorded their opinions “great

weight” because they were consistent with the medical evidence of record, including medical

imaging which revealed “degenerative changes to the cervical and lumbar spine but normal heart

studies and knee x-rays.” (Tr. 31). In support, the ALJ cited exhibits which include unremarkable

bilateral knee x-rays (Tr. 264), x-rays showing degenerative changes to the cervical and lumbar

spine (Tr. 366, 398), and a relatively benign heart examination (Tr. 347). Consistency is a

regulatory factor the ALJ must consider, 20 C.F.R. § 404.1527(c)(4), and as explained above, his

analysis regarding the State agency physician opinions is supported by this evidence.

       As to the psychiatric consultants, the ALJ assigned them “partial weight” because:

       Both Dr. Schwartzman, on initial determination, and Dr. Tangeman, on
       reconsideration, opined that the claimant had mild restriction of activities of daily

                                                15
        living, mild difficulties maintaining social functioning and moderate difficulties
        maintaining concentration, persistence or [pace] (1A/7; 3A/8-9). I accord these
        opinions great weight, as they are generally consistent with the medical evidence.
        Specifically, the record shows that the claimant makes mistakes when stressed but
        is able to perform household chores and enjoys interacting with friends (8F; 13F).
        I accord these opinions less weight with regard to the occasional need for flexibility
        in work schedule, taking breaks, and pacing as this limitation is not well defined
        and is vocationally vague.

(Tr. 31). Here the ALJ assigned great weight to Drs. Schwartzman and Tangeman’s opinion that

Plaintiff had mild restriction in various functional domains. Id. He concluded this limitation was

consistent with the record where Plaintiff made mistakes when stressed, but was able to perform

household chores and enjoy friends. Id. The ALJ’s conclusion is supported by the record. See Tr.

333 (Dr. Flowers’s report detailing Plaintiff’s minor mistakes on examination while distracted by

her pain (or depression)); Tr. 332 (Plaintiff describing her activities of daily living); Tr. 53-54, 329

(Plaintiff describing her interactions with friends). The ALJ then accorded less weight to the

doctors’ opinion regarding work schedule, breaks, and pacing due to vagueness. (Tr. 31) (citing

Tr. 76, 92 (“When symptoms increase, she will occasionally need flexibility in work schedule,

taking breaks, and pacing.”)). While these statements certainly suggest some limitation, the ALJ’s

determination they were too vague to translate into work-related restrictions is appropriate. See,

e.g., Rouse v. Comm’r of Soc. Sec., 2017 WL 1102684, at *4 (N.D. Ohio) (vagueness of opinion

is valid reason for discounting); Pugh v. Comm’r of Soc. Sec., 2015 WL 419000, at *14 (N.D.

Ohio) (“In light of her qualified opinion, the ALJ’s decision to discount the opinion based on its

vagueness is sufficiently clear and supported by the evidence.”).

        Again, Plaintiff does not argue which limitations by any of the State agency professionals

should or should not have been adopted.2 She only argues the ALJ erred by assigning them great



2. Because Plaintiff does not develop a clear argument, it is likely waived. See McPherson v.
Kelsey, 125 F.3d 989, 995 (6th Cir. 1997) (“It is not sufficient for a party to mention a possible
                                                  16
and partial weight. Because the ALJ’s assessment of each State agency physician of record is

supported by substantial evidence, the undersigned affirms.

Listing 12.04

       Within her “evaluation of evidence” argument, Plaintiff contends the ALJ failed to properly

consider whether she met the criteria of Listing 12.04 (depressive, bipolar and related disorders).

This argument is quite brief and underdeveloped. Nevertheless, the undersigned addresses it here

and affirms.

       At Step Three in the ALJ’s evaluation process, the applicant may show that her impairment

meets or equals a listed impairment, in which case, she will be considered disabled without regard

to age, education, and work experience. 20 C.F.R. § 404.1520(d); see Turner v. Comm’r of Soc.

Sec., 381 F. App’x 488, 491 (6th Cir. 2010). The Listing of Impairments defines impairments that

the agency considers “severe enough to prevent an individual from doing any gainful activity.” 20

C.F.R. § 404.1525(a); see Sullivan v. Zebley, 493 U.S. 521, 531–32 (1990). A claimant’s

impairment must meet every element of a listing before the Commissioner will conclude that she

is disabled at Step Three. See 20 C.F.R. § 404.1520(d); Duncan v. Sec’y of Health & Human Servs.,

801 F.2d 847, 855 (6th Cir. 1986). The claimant has the burden to prove all elements are satisfied.

King v. Sec’y of Health & Human Servs., 742 F.2d 968, 974 (6th Cir. 1984). To do this, she “must

point to specific evidence that demonstrates [s]he reasonably could meet or equal every

requirement of the listing.” Smith-Johnson v. Comm’r of Soc. Sec., 579 F. App’x 426, 432 (6th

Cir. 2014); see also Sheeks v. Comm’r of Soc. Sec., 544 F. App’x 639, 642 (6th Cir. 2013) (“A




argument in the most skeletal way, leaving the court to . . . put flesh on its bones.”) (quoting
Citizens Awareness Network, Inc. v. United States Nuclear Regulatory Comm’n, 59 F.3d 284, 293–
94 (1st Cir. 1995). Nevertheless, the undersigned addresses Plaintiff’s concern and finds the ALJ’s
analysis supported by substantial evidence.
                                                17
substantial question about whether a claimant meets a listing requires more than . . . a mere toehold

in the record on an essential element of the listing.”); Pasiak v. Comm’r of Soc. Sec., -- F. App’x -

-, 2019 WL 6698136, at *2-3 (6th Cir.) (citing Sheeks, 554 F. App’x at 641; Smith-Johnson, 579

F. App’x at 432).

       Mental disorders under Listing 12.00 have three paragraphs, designated A, B, and C, and

a plaintiff’s mental disorder must satisfy the requirements of both paragraphs A and B, or the

requirements of both paragraphs A and C. See 20 C.F.R. Pt. 404, Subpt. P, App’x 1, Listing 12.00

(A)(2)(a)-(c). Paragraph A of each Listing outlines the medical criteria that must be present in a

claimant’s medical evidence, paragraph B provides the functional criteria used to assess how a

claimant’s mental disorder limits her functioning, and paragraph C outlines the criteria used to

evaluate “serious and persistent mental disorders”. Id. The paragraph A criteria under Listing 12.04

(depressive, bipolar and related disorders) provide:

       These disorders are characterized by an irritable, depressed, elevated, or expansive
       mood, or by a loss of interest or pleasure in all or almost all activities, causing a
       clinically significant decline in functioning. Symptoms and signs may include, but
       are not limited to, feelings of hopelessness or guilt, suicidal ideation, a clinically
       significant change in body weight or appetite, sleep disturbances, an increase or
       decrease in energy, psychomotor abnormalities, disturbed concentration, pressured
       speech, grandiosity, reduced impulse control, sadness, euphoria, and social
       withdrawal.

20 C.F.R. Pt. 404, Subpt. P, App’x 1, Listing 12.00(B)(3)(a).

       Paragraph B criteria are used “to evaluate how [a claimant’s] mental disorder limits [her]

functioning” and [t]hese criteria represent the areas of mental functioning a person uses in a work

setting.” 20 C.F.R. Pt. 404, Subpt. P, App’x 1, Listing 12.00(A)(2)(b). The four areas of

functioning under paragraph B are: understand, remember, or apply information; interact with

others; concentrate, persist, or maintain pace; and adapt or manage oneself.” Id. To satisfy the

paragraph B criteria, a plaintiff’s mental disorder must result in “extreme” limitation of one, or

                                                 18
“marked” limitation of two, of the four areas of mental functioning. Id. The paragraph C criteria

are not at issue here. They cover “serious and persistent” mental disorders which must last at least

two years and are evidenced by intensive therapies and/or hospitalizations. 20 C.F.R. Pt. 404,

Subpt. P, App’x 1, Listing 12.00(G)(2)(a)-(c).

       Here, the ALJ expressly considered the paragraph B criteria and determined Plaintiff had

mild limitation in the areas of understanding, remembering, and applying information; interacting

with others; and adapting and managing oneself. (Tr. 27). He found she had moderate limitation

in the ability to concentrate, persist, and maintain pace. Id.

       Plaintiff cites the relevant law and recounts the ALJ’s findings. (Doc. 13, at 14). She then

recounts Dr. Flowers’s diagnoses, symptoms she reported to the consultative examiner, and the

State agency physicians’ opinions that she would “occasionally need flexibility in [her] work

schedule, taking breaks, and pacing.” Id. (citing Tr. 27, 76, 334). This is as far as her argument

goes. She does not develop any arguments regarding which paragraph B criteria she believes

warranted a greater limitation, nor does she demonstrate how she meets said criteria. As noted, at

Step Three, Plaintiff bears the burden to prove she satisfies each element of a listing by pointing

to specific evidence. King, 742 F.2d at 974; Smith-Johnson, 579 F. App’x at 432. She falls far

short of that mark here and the undersigned affirms.

Subjective Symptom Analysis

       Plaintiff next argues the ALJ’s subjective symptom analysis is unsupported by substantial

evidence. Specifically, she alleges the ALJ chose testimony which supported his conclusion she




                                                  19
was not credible, and ignored the testimony which did not. (Doc. 13, at 17). The undersigned

affirms.

       When a claimant alleges impairment-related symptoms, the Commissioner follows a two-

step process to evaluate those symptoms. 20 C.F.R. § 404.1529(a); SSR 16-3p, 2017 WL 5180304,

*2-8.3 First, the ALJ must determine whether there is an underlying medically determinable

physical or mental impairment that could reasonably be expected to produce the claimant’s

symptoms, e.g., pain. SSR 16-3p, 2017 WL 5180304, *3-4. Second, the ALJ must evaluate the

intensity and persistence of the claimant’s symptoms to determine the extent to which those

symptoms limit the claimant’s ability to perform work-related activities. Id. at *3, 5-8. To evaluate

a claimant’s subjective symptoms, an ALJ considers the claimant’s complaints along with the

objective medical evidence, information from medical and non-medical sources, treatment

received, and other evidence. Id. at *5-8. In addition to this evidence, the ALJ must consider the

factors set forth in 20 C.F.R. § 404.1529(c)(3). Id. at *7-8. Those factors include daily activities;

location, duration, frequency, and intensity of pain or other symptoms; factors that precipitate and

aggravate the symptoms; type, dosage, effectiveness, and side effects of any medication taken to

alleviate pain or other symptoms; treatment, other than medication for relief of pain or other



3. SSR 16-3p replaces SSR 96-7p and applies to ALJ decisions on or after March 28, 2016. See
2017 WL 5180304, at *1, 13. The ALJ’s decision here is dated May 29, 2018 and thus SSR 16-3p
applies. SSR 16-3p clarifies the language of the pre-existing standard in SSR 96-7p, 1996 WL
374186 (1996) to the extent that it “eliminated the use of the term ‘credibility’ in the sub-regulatory
policy and stressed that when evaluating a claimant’s symptoms the adjudicator will not ‘assess
an individual’s overall character or truthfulness’ but instead ‘focus on whether the evidence
establishes a medically determinable impairment that could reasonably be expected to produce the
individual’s symptoms and given the adjudicator’s evaluation of the individual symptoms, whether
the intensity and persistence of the symptoms limit the individual’s ability to perform work-related
activities....’” Huigens v. Soc. Sec. Admin., 718 F. App’x 841, 848 (11th Cir. 2017) (quoting
Hargress v. Soc. Sec. Admin., 874 F.3d 1284, 1289-90 (11th Cir. 2017) (quoting in part SSR 16-
3p)). Both rulings refer to the two-step process in 20 C.F.R. § 404.1529(c).

                                                  20
symptoms; measures other than treatment a claimant uses to relieve pain or other symptoms, e.g.,

lying flat on one’s back; and any other factors pertaining to a claimant’s functional limitations and

restrictions due to pain or other symptoms. 20 C.F.R. § 404.1529(c)(3). Although the ALJ must

“consider” the listed factors, there is no requirement that he discuss every factor. White v. Comm’r

of Soc. Sec., 572 F.3d 272, 287 (6th Cir. 2009).

       The Sixth Circuit has explained, interpreting SSR 96-7p, the precursor ruling, that “an

administrative law judge’s credibility findings are virtually unchallengeable”. Ritchie v. Comm’r

of Soc. Sec., 540 F. App’x 508, 511 (6th Cir. 2013) (internal citation omitted). Nevertheless, the

ALJ’s decision “must contain specific reasons for the weight given to the individual’s symptoms,

be consistent with and supported by the evidence, and be clearly articulated so the individual and

any subsequent reviewer can assess how the adjudicator evaluated the individual’s symptoms.”

SSR 16-3p, 2017 WL 5180304, at *10.

       Here, the ALJ correctly identified the two-step process (Tr. 28), summarized Plaintiff’s

testimony (Tr. 28-31), and offered his assessment of her subjective physical symptoms:

       After careful consideration of the evidence, I find that the claimant’s medically
       determinable impairments could reasonably be expected to cause the alleged
       symptoms; however, the claimant’s statements concerning the intensity, persistence
       and limiting effects of these symptoms are not entirely consistent with the medical
       evidence and other evidence in the record for the reasons explained in this decision.
                                              ***
       In sum, the above residual functional capacity assessment is supported by medical
       imag[]ing showing degenerative changes in the claimant’s cervical and lumbar
       spine and consultative examination notes detailing issues with stress. However,
       normal strength and steady gait and the lack of treatment and medication for her
       various physical and mental impairments indicates that the claimant may not be as
       limited as she purports.

(Tr. 29, 31-32). The undersigned finds this credibility assessment sufficient as it addresses many

of the above-listed regulatory factors and is supported by substantial evidence.



                                                   21
       In the second paragraph quoted above, the ALJ summarizes several pages of discussion

where he addressed Plaintiff’s symptoms and medical evidence which contradicted her reports of

debilitating symptoms. See Tr. 28-31. For example, within his discussion, the ALJ observed

Plaintiff had relatively mild observations in her medical records. See Tr. 264-66 (normal gait and

lower extremity strength); Tr. 364-66 (negative straight leg raises, full upper and lower extremity

strength, good reflexes, tender trapezius muscles, and full range of motion throughout her spine

and shoulders). He also cited a lack of treatment and medication for her various physical and

mental impairments. (Tr. 31-32). This observation is also supported by the record as to Plaintiff’s

mental impairments, as the only treatment or examination by a mental health professional

included in the record are the consultative examination and Dr. Hoelker’s single visit; Plaintiff

also reported she was no longer on any prescription medication for her mental conditions. See Tr.

330 (“The claimant reports that she is taking the St. John’s Wort for depression.”). As to Plaintiff’s

physical impairments, at the hearing, she testified to relying on conservative treatments such as a

heating pad (Tr. 56-57), and over-the-counter medications including ibuprofen, fish oil, and

glucosamine for pain relief (Tr. 53). The ALJ rightly considered the type and effectiveness of

Plaintiff’s medications as well as her non-medicinal treatments when assessing her credibility. 20

C.F.R. § 404.1529(c)(3).

       The ALJ also cited unremarkable knee x-rays, Tr. 30 (citing Tr. 264, 274), and cervical

spine x-rays which revealed moderate changes, Tr. 30 (citing Tr. 528). As a result, he found “that

the claimant would be limited in her ability to lift, carry, and climb.” (Tr. 30). Consideration of

this objective medical evidence is also proper under the regulations.4 20 C.F.R. § 404.1529(c)(2).



4. Plaintiff argues the ALJ erred by not discussing the 2016 MRI of her cervical spine which, she
contends, contradicted the ALJ’s finding she could work at the medium exertional level. (Tr. 409);
(Doc. 13, at 10). However, as Commissioner points out, Plaintiff fails to argue how the findings
                                                 22
       While the ALJ did not discuss every regulatory factor, there is no requirement that he do

so. White, 572 F.3d at 287. Because the subjective symptom assessment touched on many of the

factors and the assessment is supported by the above-cited evidence, the undersigned must affirm.

Step Five

       Finally, Plaintiff frames her last argument as a Step Five argument. To meet the burden at

Step Five, the Commissioner must make a finding “‘supported by substantial evidence that

[Plaintiff] has the vocational qualifications to perform specific jobs.’” Varley v. Sec’y of Health &

Human Servs., 820 F.2d 777, 779 (6th Cir. 1987) (quoting O’Banner v. Sec’y of Health, Educ. &

Welfare, 587 F.2d 321, 323 (6th Cir. 1978)). “Substantial evidence may be produced through

reliance on the testimony of a vocational expert in response to a ‘hypothetical’ question.” Id. If an

ALJ relies on a VE’s testimony in response to a hypothetical to provide substantial evidence, that

hypothetical must accurately portray the claimant’s limitations. Ealy v. Comm’r of Soc. Sec., 594

F.3d 504, 516-17 (6th Cir. 2010). Importantly, the hypothetical must accurately encompass only

the limitations that the ALJ found credible. Varley, 820 F.2d at 779.

       Plaintiff’s argument here does not challenge the VE’s testimony, nor the ALJ’s reliance

upon it. (Doc. 18, at 18-20). Instead, she takes issue with the limitations he chose to include (or

omit) in the hypotheticals posed to the VE. Id. The ALJ offered the VE a hypothetical at the




within this MRI warrant greater limitation than found by the ALJ. Moreover, though Plaintiff is
correct the ALJ did not discuss the MRI specifically, he referenced the exhibit (12F) where the
MRI record is found, indicating he reviewed it. See Tr. 25; see also Kornecky v. Comm’r of Soc.
Sec., 167 F. App’x 496, 507-08 (6th Cir. 2006) (“[A]n ALJ can consider all the evidence without
directly addressing in his written decision every piece of evidence submitted by a party.”). The
ALJ also discussed other medical imaging of Plaintiff’s cervical spine and explicitly considered it
when rendering his decision. See Tr. 29-30 (“X-rays of the claimant’s cervical spine showed mild
scoliosis and disc space narrowing at C5-6 and C6-7[.]”). As such, there is no error.

                                                 23
January 2018 hearing which included the limitations he found credible5. (Tr. 60); Casey v. Sec’y

of Health and Human Servs., 987 F.2d 1230, 1235 (6th Cir. 1993) (“It is well established that an

ALJ may pose hypothetical questions to a vocational expert and is required to incorporate only

those limitations accepted as credible by the finder of fact.”). In response, the VE provided three

jobs available in the national economy which the hypothetical person could perform. (Tr. 60-61).

Because the undersigned finds the hypothetical question posed to the VE here matches the

limitations the ALJ found credible and ultimately incorporated into the RFC, there is no Step Five

error. Compare Tr. 28 (RFC determination); with Tr. 60 (hypothetical posed to the VE).

                                           CONCLUSION

       Following review of the arguments presented, the record, and the applicable law, the

undersigned finds the Commissioner’s decision denying DIB supported by substantial evidence

and affirms that decision.



                                              s/ James R. Knepp II
                                              United States Magistrate Judge




5. As discussed, the ALJ’s credibility analysis is supported. The limitations posed to the VE, and
ultimately included in the RFC, are supported by his credibility analysis, as well as his assessment
of the opinions from the physicians of record and Listing 12.04 – all which have been fully
addressed above. Plaintiff repeats some of her Step Four challenges and misplaces them here under
Step Five. She again argues the ALJ failed to take into account her psychological limitations, spinal
problems, and dyspnea. (Doc. 13, at 18-19). A claimant’s RFC is an assessment of “the most [she]
can still do despite [her] limitations”, 20 C.F.R. § 404.1545(a)(1), and such a determination is
expressly reserved to the Commissioner, Ford v. Comm’r of Soc. Sec., 114 F. App’x 194, 198 (6th
Cir. 2004); 20 C.F.R. §§ 404.1527, 404.1546. The Court must affirm “so long as substantial
evidence also supports the conclusion reached by the ALJ” even if substantial evidence or indeed
a preponderance of the evidence also supports a claimant’s position. Jones, 336 F.3d at 477.
Though Plaintiff points to evidence which she believes support a greater RFC, as thoroughly
discussed above, the RFC is supported by the physicians of record, imaging, and Plaintiff’s
testimony. As such, it must be affirmed.
                                                 24
